Citation Nr: 1734028	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gallbladder disability, to include as secondary to a service-connected epigastric hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, declined to reopen a previously denied claim for service connection for a gallbladder disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2015.  A copy of the hearing transcript is of record. 

In March 2016, the Board reopened the claim for service connection for a gallbladder disability on the basis of new and material evidence and remanded the claim for further development, to include obtaining a VA examination and medical opinion.  In September 2016, the Board remanded the claim for an addendum VA opinion.  

In May 2017, the Board remanded the claim for additional development, to include giving the Veteran the opportunity to submit additional evidence in support of his claim.  There has been substantial compliance with the requested development. Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's current gallbladder disability has not been shown to be related to service.

2.  The Veteran's current gallbladder disability was not caused by or aggravated by his service-connected epigastric hernia.


CONCLUSION OF LAW

The criteria for service connection for a gallbladder disability, to include as due to a service-connected epigastric hernia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in April 2011 and March 2016, with an addendum opinion rendered in October 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for his gallbladder disability, to include as secondary to his service-connected epigastric hernia.  Specifically, the Veteran states that he began to have issues with his gallbladder years ago, and that his service treatment records mention his gallbladder.  See November 2015 hearing transcript.  The Veteran also contends that his gallbladder disability could be secondary to his service-connected epigastric hernia and resulting surgical repair. 

The Veteran's January 1946 enlistment examination was absent for complaints of gallbladder pain or issues.  Service treatment records from April and May 1946 reflect that the Veteran was admitted with a five month history of recurring epigastric pain with a small mass palpable in the epigastrium.  The Veteran was diagnosed with an epigastric hernia.  X-rays revealed a normal stomach, duodenum, and gallbladder.  Observation for gallbladder and peptic ulcer diseases were negative.  His hernia was repaired and it was noted that he had an uneventful recovery and complete relief of symptoms.  A June 1946 psychiatric note reflects that the Veteran reported that he was often nauseated, sometimes vomited, and had constant pain in his right side below the ribs.  The Veteran's January 1947 separation examination was absent for complaints of or treatment for a gallbladder disability, and it was noted that his hernia operation resulted in a "good repair." 

The Veteran's post-service treatment records are silent for complaints or treatment of the gallbladder until September 2006, when an imaging report noted that the Veteran's gallbladder had been removed.  See September 2006 private treatment records.  The Veteran reports that he had his gallbladder removed in 1987.  See March 2016 VA examination report.  As the Veteran's gallbladder has been removed, he has a current disability for VA purposes.  See 38 C.F.R. § 4.114, Diagnostic Code 7318.

An April 2011 examination report reflects that the Veteran had no history of nausea, vomiting, or gallbladder attacks, but that he reported a dull, achy pain where his hernia surgery had been performed. 

The Veteran was afforded a VA examination in March 2016, with an addendum opinion rendered in October 2016.  The examiner noted that the Veteran reported having a gallbladder problem in service and that he had his gallbladder removed in 1987, with continuing pain in his upper right abdomen and nausea associated with the pain.  After noting the Veteran's medical history, the examiner opined that the Veteran's gallbladder disability was less likely than not incurred in or caused by service, proximately due to or the result of the Veteran's epigastric hernia, nor aggravated beyond its natural progression by the epigastric hernia.  The examiner noted that there was no diagnosed conditions associated with the removal of the Veteran's gallbladder, nor were there reports of pain, nausea or vomiting related to the Veteran's gallbladder surgery.  There were no records or documentation of symptoms or conditions related to the Veteran's epigastric hernia, nor were there records showing his symptoms or gallbladder condition were aggravated by the service-connected epigastric hernia.  

The Board finds the March 2016 VA examiner's opinion persuasive as the opinion is informed by a thorough review and analysis of the Veteran's service treatment records and post-service treatment records.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's in-service hernia repair and his current gallbladder disability.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.
  
The Board notes that the Veteran has stated that he submitted studies from the Abdominal Transplant Clinic at the Tulane Medical Center to support his claim for service connection for his gallbladder disability to both the VA examiner and the RO as evidence, but that these studies were not noted by the examiner or included on the prior supplemental statement of the case (SSOC).  See April 2017 VA Form 21-4138 (Statement in Support of Claim).  

The Board notes that it remanded the case so that the Veteran could submit these studies and a new VA examination opinion rendered if warranted.  In June 2017, the RO mailed the Veteran a letter requesting that he submit the studies.  In July 2017, after no response, the RO issued a SSOC, which notes that the Veteran was given the opportunity to submit additional records but had not done so.  In July 2017, the Veteran, through his representative, submitted a waiver indicating that he had no additional evidence to submit and to forward the case back to the Board. 

The Veteran has been given the opportunity to submit additional evidence in support of his claim and he has not done so.  Therefore, the Board has proceeded on the evidence of record. 

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current gallbladder disability and his in-service hernia repair; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed concerning the relationship between the Veteran's in-service symptomology, his current gallbladder disability, and the service-connected epigastric hernia in the above compensation examination medical opinions.

Taking into account the October 2016 VA examiner's opinion, the Veteran's service treatment records, and the medical evidence of record, the Board finds the preponderance of the evidence is against finding that the Veteran's gallbladder disability is related to service or his service-connected epigastric hernia.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

ORDER

Entitlement to service connection for a gallbladder disability, to include as secondary to a service-connected epigastric hernia, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


